Citation Nr: 1141525	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.   Entitlement to service connection for fatigue, to include chronic fatigue syndrome, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to service connection for sleep disturbance, claimed as secondary to the service-connected PTSD with depression.

4.  Entitlement to an initial rating in excess of 30 percent for mixed tension/musculoskeletal headaches.

5.  Entitlement to an increased initial rating for low back strain, rated as noncompensable prior to November 26, 2008, and as 10 percent disabling from that date.

6.  Entitlement to an increased initial rating for PTSD, rated as 30 percent disabling prior to August 13, 2010, and as 70 percent disabling from that date. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, from July 1999 to August 2002, and from January 2003 to August 2004.  His numerous awards and decorations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from rating decisions issued by the RO in Roanoke, Virginia in January 2006 and August 2006.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2009.  A transcript of the proceeding is of record.

In August 2009 the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran does not assert, and the evidence does not show, that he has an unidentified illness or chronic unidentified multisystem disease residual to service in Southwest Asia.

3.  GERD had its onset while the Veteran was on active duty.

4.  Chronic fatigue symptoms and sleep disturbance are manifestations of the service-connected PTSD with depression, and those symptoms are appropriately compensated under the applicable rating criteria for a psychiatric disability.

5.  From August 10, 2004, the service-connected headache disability has been manifested by occasionally prostrating headaches that are not productive of severe economic inadaptability.

6.  From August 10, 2004, to November 26, 2008, the service-connected low back disability was manifested by degenerative joint and disc disease with painful motion but not by compensable limitation of motion, separately compensable neurological impairment or incapacitating episodes.

7.  From November 26, 2008, the service-connected low back disability has been manifested by muscle spasm or guarding severe enough to result in abnormal gait but not by ankylosis, forward flexion of the thoracolumbar spine limited to 30 degrees or less, separately compensable neurological impairment or incapacitating episodes.  

8.  From August 10, 2004, to August 13, 2010, the disability picture associated with the service-connected PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

9.  From August 13, 2010, the disability picture associated with the service-connected PTSD has most closely approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Separate compensation for chronic fatigue symptoms is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 4.14 (2011).

3.  Separate compensation for sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 4.14 (2011).

4. The criteria for increased initial evaluation for mixed tension/musculoskeletal headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 
 
5.  The criteria for initial rating of 10 percent, but not more, are met for low back strain prior to November 26, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).
 
6.  The criteria for a rating of 20 percent, but not more, are met for low back strain from November 26, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).

7.  The criteria for increased initial ratings for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for GERD, chronic fatigue symptoms and sleep disturbance; he also asserts entitlement to increased ratings for the service-connected headaches, low back strain and PTSD.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the rating decisions on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes VA and non-VA outpatient records were obtained.  The Board previously determined that examinations were required to resolve the issues on appeal and remanded the case for examinations, which were performed in August and October 2010.  The Board has reviewed the examination reports and finds the examinations substantially comply with the requirements articulated in the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.





Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for GERD

The Veteran asserts his GERD is due to medications taken for his service-connected disabilities.

Service treatment records (STRs) are silent in regard to any symptoms related to GERD during active service.

In April 2005 the Veteran presented to PrimeCare, a non-VA provider, complaining of abdominal pain and a sour taste in his mouth; he reported intermittent heartburn during the past couple of months but worse on that day.  The clinical diagnosis was abdominal pain/[illegible] and questionable GERD or peptic ulcer disease (PUD) versus gallbladder disease.  

The Veteran filed his claim for service connection for GERD in July 2005.

The Veteran had a VA examination in October 2005; the examiner reviewed the claims file.  The Veteran reported severe reflux problems beginning 2-3 years previously, although GERD was not diagnosed until 4-5 months previously.  The examiner recorded the Veteran's subjective account of symptoms, and performed a clinical examination and noted observations in detail.  The examiner diagnosed GERD, uncomplicated.  The examiner did not provide an opinion regarding etiology of the disease. 

The Veteran had a VA Gulf War guidelines examination in March 2006; the examiner reviewed the claims file.  The Veteran endorsed taking medication for all his orthopedic problems, with resultant clinically insignificant upset stomach.  The examiner noted history of GERD and noted the Veteran's reported symptoms.  The examiner diagnosed GERD with residuals, but did not provide an opinion regarding the etiology of the disorder.

The Veteran submitted a Statement in Support of Claim in April 2006 acknowledging that STRs did not reflect treatment for GERD but asserting that the disorder was due to medications prescribed in service and by VA after service.  The Veteran's VA physician had advised him to discontinue a pain medication due to its effect on the esophagus, but the Veteran had to continue its use for pain management purposes.

A VA primary care clinic (PCC) note in July 2006 shows the Veteran reported history of GERD, well-controlled by medication.  The Veteran reported he had been avoiding his pain medication since it made his GERD symptoms worse.

A VA PCC note in February 2007 shows continued complaint of GERD.  Current medication appeared to work well, except when the Veteran used his prescription pain medication.

The Veteran submitted a Statement in Support of Claim in April 2009 asserting that GERD began during service in Panama and continued thereafter; symptoms were aggravated during service by the ibuprofen he was given for other complaints.

In his June 2009 videoconference hearing before the Board, the Veteran reported his GERD was caused by pain medications provided by medical personnel during service.

The Veteran presented for VA gastroenterology consult in October 2009 reporting a history of GERD for the past 15 years, as well as current constipation with diarrhea.  The clinician performed an examination and noted observations in detail; the clinical assessment was longstanding GERD.

The Veteran had a VA examination in October 2010, performed by an examiner who reviewed the claims files.  The Veteran reported burning pain in his stomach since 1991 and progressively worse since then.  The examiner performed a clinical examination and noted observations in detail.  The examiner stated he could not resolve the question of etiology without resorting to mere speculation.  Given the severity of the symptoms the Veteran described as having occurred during service, the examiner would have expected to find some notation thereof in STRs, but there was no documentation of such symptoms of record and the Veteran provided negative responses related to gastrointestinal (GI) symptoms when asked on examination in service.  There was also no indication in STRs of sensitivity to the non-steroidal anti-inflammatory drugs (NSAIDs) that were prescribed in service for fractures, sprains, strains and other injuries as noted in STRs.  Given the absence of any comment related to GI symptoms or NSAID sensitivity, the question could not be resolved without resorting to mere speculation.

On review of the evidence above, the Board notes that the Veteran was diagnosed with GERD and filed his claim for service connection for GERD less than one year following his discharge from service.  He has maintained that the symptoms of the disorder originated during active duty.  Although the evidence on this point is not clear, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for this disability.

Service Connection for Chronic Fatigue and Sleep Disturbance

The Veteran asserts his chronic fatigue and sleep disturbance symptoms are secondary to his service-connected psychiatric disorder (PTSD with depression).

STRs are silent in regard to sleep disturbance or chronic fatigue symptoms during active service.

The Veteran had a VA psychiatric examination in June 2004 in which he reported not sleeping well, with tossing and turning and frequent waking although he could not remember any bad dreams or nightmares.  He also complained of loss of energy.  As noted below, the examiner diagnosed depressive disorder with PTSD symptoms, which was eventually afforded service connection with a disability rating of 30 percent prior to August 13, 2010, and at 70 percent from that date.

A VA Mental Health Clinic (MHC) note in January 2005 states the Veteran reported trouble falling asleep, although in a February 2005 MHC note the Veteran denied current sleep disturbance or nightmares.  
 
In his July 2005 notice of disagreement (NOD) with the then-current 10 percent rating for psychiatric disability, the Veteran asserted he had a tremendous amount of trouble getting to sleep at night, or staying asleep more than a few hours.  He reported having been prescribed a sleep medication.

VA MHC notes in August 2005 and October 2005 state the Veteran reported he was able to sleep fairly well with medication, but he was concerned about being over-sedated at night if his children should need him.  In February 2006 he again reported he was sleeping reasonably well with medication.

The Veteran had a VA Gulf War guidelines examination in March 2006; the examiner reviewed the claims file.  The Veteran endorsed trouble getting to sleep and staying asleep.  He would only sleep a few hours before waking, and would then have trouble getting back to sleep.  The Veteran stated his medication for depression had helped to some degree.  The Veteran also endorsed a history of fatigue, which he characterized as lack of energy or motivation.  The Veteran had no incapacitating episodes with severe fatigue lasting more than 12 hours after any kind of activity; it was more like a general lack of energy and motivation, particularly after the Veteran broke up with his spouse.  The examiner diagnosed depression with secondary sleep disturbance and fatigue, stating there was no other pathology to account for the condition and it was not due to an undiagnosed illness.

The Veteran submitted a Statement in Support of Claim in April 2006 asserting that he had trouble falling asleep, and once he did so he would not sleep well.  Medication helped somewhat, but he did not use it on nights when he had custody of the children.

A VA MHC note in September 2006 shows the Veteran reported he continued to have difficulty maintaining sleep.  He was able to initiate sleep with the help of medication.  He admitted heavy use of alcohol, which the clinician explained to the Veteran could be contributing to his sleep difficulties as well as his depressive symptoms.  The Veteran denied PTSD-related nightmares. 

A VA MHC note in October 2006 shows the Veteran reported continued difficulty initiating and maintaining sleep.  He reported he could not tolerate the prescribed sleep medication due to over-somnolence the following day.  He also endorsed nightmares related to PTSD.

A VA MHC note in January 2007 shows the Veteran reported a change in prescribed sleep medication had resulted in him being able to sleep 4-5 hours uninterrupted each night, with marked reduction in nightmares and flashbacks.  The Veteran reported difficulty returning to sleep after five hours but felt he was getting adequate rest.

The Veteran submitted a substantive appeal in April 2007 emphasizing that he was claiming service connection for fatigue and sleep disturbance as secondary to the service-connected psychiatric disability, not as a disorder secondary to undiagnosed illness.

The Veteran had a VA polytrauma consult in June 2007 in which he reported some increase in PTSD-type sleep dysfunction and anxiety, but he was reluctant to take sleep medication because he was fearful of not hearing the children if they needed him during the night.

The Veteran had a VA psychiatric examination in November 2007; the examiner reviewed the claims files.  The Veteran reported sporadic sleep, in terms of interrupted sleep and trouble falling asleep.  He could not recall dreams or nightmares. 

A May 2008 VA MHC note shows the Veteran complained his psychiatric medication had resulted in some improvement of his symptoms but caused  him to feel tired during the day.  In August 2008 the Veteran reporting to the MHC that he had stopped using his medication due to fatigue. 

The Veteran presented to the VA MHC in August 2008 reporting continued problems with early morning awakening; he was not sure if he snored a lot but endorsed having headaches, dryness of the mouth and not feeling rested after sleeping at night.  The psychiatrist diagnosed rule out sleep apnea.

The Veteran submitted a Statement in Support of Claim in April 2009 asserting that he did not sleep much, and when he did he did not sleep well.  He asserted he often had both hands fall asleep, which would result in sufficient pain to awaken him.

In his June 2009 videoconference hearing before the Board, the Veteran reported he could not sleep normal hours.

On review of the evidence above, the Board notes the Veteran does not have a diagnosed sleep disorder such as sleep apnea or a diagnosed fatigue disorder such as chronic fatigue syndrome for which service connection can be considered.  Rather, he is essentially contending that the claimed disorders are separately compensable manifestations of the service-connected PTSD.  The report of the Gulf War examiner supports the Veteran's contention insofar as it asserts the Veteran does not have an undiagnosed illness and also asserts the Veteran's fatigue and sleep disorder symptoms are consequent to his depression.

If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban, 6 Vet. App. 259; Fanning v. Brown, 4 Vet. App. 225 (1993).  However, "the evaluation of the same manifestation under various different diagnoses is to be avoided."  38 C.F.R. § 4.14.  Also, 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. 259, 261, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In this case, chronic sleep impairment is one of the rating criteria for a 30 percent rating for psychiatric disability under 38 C.F.R. § 4.130, while disturbance of motivation and mood is one of the criteria for a 50 percent rating.  Because the claimed symptoms are specifically cited in the governing rating criteria, the Board finds that separate compensation for such symptoms would constitute pyramiding and is prohibited under 38 C.F.R. § 4.14.

Evaluation of Service-Connected Disabilities

General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Analysis

Schedular Evaluation of Headache Disability

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. 119, in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran had a VA neurological examination in June 2004 in which he reported morning headaches primarily in the forehead and left temple, which he attributed to dehydration during the night.  He stated he usually awoke with a headache two to three times per week; the headaches would last two or three hours and resolve after drinking coffee and eating something.  He would occasionally have a headache when arriving home in the evening after work.  He denied nausea, vomiting or visual symptoms, and denied taking medication.  Neurologic examination in relevant part was unremarkable.  The examiner's impression was mixed musculoskeletal headaches.

In his July 2005 notice of disagreement (NOD) with the then-current noncompensable rating for headache disability the Veteran reported waking with a headache almost every day, except perhaps two days per week.  The Veteran would sometimes be unable to get rid of the morning headache and have it all day.  When he had these headaches the Veteran would be in a foul mood, which caused problems in self-motivation.

The Veteran had a VA Gulf War guidelines examination in March 2006; the examiner reviewed the claims file.  The Veteran complained of left frontal headaches 3-4 times per week.  The Veteran tended to wake up with a headache in the morning, which would resolve after 30 minutes if he took over-the-counter medication but could last all day if he did not medicate.  Headaches would be level in severity throughout the day and would not increase as the day progressed.  Headaches could be aggravated by noise and stress.  The Veteran denied photophobia and denied time lost from work or any debilitating or incapacitating episodes.  Prescription for glasses had no effect on the headaches.  Neurologic examination was grossly normal.  The examiner diagnosed headaches and mixed cephalgia.

The Veteran submitted a Statement in Support of Claim in April 2006 asserting that his headaches had increased in severity and intensity; he missed one day of work during the current week due to a very painful headache.  

A VA PCC note in February 2007 shows complaint of daily dull frontal headaches, usually occurring early in the morning and lasting 2-3 hours.  The Veteran endorsed photophobia and phonophobia but denied nausea.  The examiner noted history of allergic rhinitis and stated the headaches could be related to allergy symptoms as well as depression and anxiety.  The clinical impression was chronic frontal headaches; computed tomography (CT) scan was ordered.

The Veteran had VA CT scan of the sinuses in March 2007 to develop the etiology of his chronic frontal headaches, but the scan showed no evidence of paranasal sinus disease.

The Veteran had a VA polytrauma consult in June 2007 in which he reported headaches, worse with stress and lack of sleep.  He reported headaches most mornings on waking, getting better after being up for a few hours.  The Veteran characterized his headaches as "moderate."  The examiner stated the Veteran did not appear to have sustained a traumatic brain injury (TBI) and that the headaches appeared to be of the tension/sinus type.

The Veteran had a VA neurological examination in October 2007 in which he reported having missed 3-4 days of work in the past 12 months due to headaches.  He endorsed headaches starting in the frontal area and spreading to the rest of his head, not relieved by medication.  Headaches were prostrating 3-4 days per year, lasting 1 day per attack.  

The Veteran presented to the VA PCC in September 2008 complaining of left peri-orbital headaches, usually occurring early morning and lasting several hours.  He endorsed some photophobia and nausea and occasional radiation into the scalp.  The Veteran related the headaches to stress and to worsening rhinorrhea and allergy symptoms.  The clinical impression was mixed migraine and tension headaches.   

During VA examination of the spine in November 2008, the Veteran reported having missed 14 days of work during the past 12 months due to headaches.

The Veteran had a VA neurological examination in November 2008 in which he asserted a very obvious correlation of stress to headaches and only fair response to medication.  The examiner performed a neurological examination and noted observations in detail; the examiner also noted the Veteran's history of nasal disorder (rhinitis) and visual disorder (myopia).  The examiner diagnosed mixed tension and musculoskeletal headaches and allergic rhinitis associated with headaches.  The examiner noted significant occupational impairment due to increased tardiness and absenteeism, decreased concentration, poor social interactions, difficulty following instructions, pain, photophobia and phonophobia.  Normal impact on activities of daily living (ADLs) was moderate impairment of chores, shopping, exercise and sports; mild impairment of recreation and traveling; and no impairment of feeding, bathing, dressing, toileting or grooming.  However, during flare-ups (2-3 times per month) all activities would cease and the Veteran would not be able to eat due to nausea and vomiting; the Veteran missed 2-3 days of work per month due to headaches.    

In his June 2009 videoconference hearing before the Board, the Veteran reported missing 2-3 days of work per month due to headaches, and having missed 9 days of work from January-May 2009.  When experiencing morning headaches the Veteran would have to medicate and then return to bed and sleep in a darkened room until mid-afternoon.

The Veteran presented to the VA PCC in September 2009 complaining of continued frontal and left peri-orbital headaches, usually a dull ache occurring early morning and lasting several hours.  He endorsed some throbbing headaches with photophobia and nausea and occasional radiation into the scalp.  The Veteran related the headaches to stress and to worsening rhinorrhea and allergy symptoms.  The clinical impression was mixed headaches with some migrainous features, tension and sinus.   

On review of the evidence above, the Board notes the Veteran has reported occasional prostrating headaches averaging 2-3 per month that cause him to miss work.  However, the criteria for the higher 50 percent rating require very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the Veteran's headaches do not approximate the higher degree of disability; the Board particularly notes the VA neurological examiner in November 2008 noted "significant" but not severe occupational impairment, while impact on ADLs was not more than "moderate."  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his testimony before the Board and his statements to various medical examiners and providers.  In this case, even affording the Veteran with full competence and credibility in reporting his headache symptoms, nothing in his reports shows a disability that more closely approximates the schedular criteria for higher rating.

The Board notes that the criteria for higher ratings were not shown during any distinct period under appeal, so "staged ratings" are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

In sum, the Board has found the criteria for schedular initial rating higher than 30 percent for the service-connected headache disorder are not met.  Accordingly, the claim must be denied.

Schedular Evaluation of Low Back Strain

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Low back strain is rated under the criteria of 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain), which in turn is rated under the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003.  

The rating criteria of the General Rating Formula are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating Intervertebral Disc Disease (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

The Veteran had a VA general medical examination in June 2004 in which he complained of intermittent low back pain.  He denied medical treatment for the lower back since 2002.  He reported daily back pain of 1-2/10 intensity, rising to 4-5/10 with activity.  Attacks usually lasted 30-60 minutes and were managed by medication, with good relief.  He denied incapacitating episodes during the past 12 months.  He denied bladder, bowel or erectile symptoms.  On examination the Veteran had normal posture and gait.  The lumbar area was slightly tender to palpation.  Flexion was to 90 degrees with pain level of 2-3/10, and combined range of motion was 300 degrees; repeated motion caused no additional limitation of motion or function.  Pain did not radiate into the legs.  The examiner's diagnosis was low back strain.

In his July 2005 notice of disagreement (NOD) with the then-current noncompensable rating for low back disability, the Veteran asserted he had frequent spasms and difficulty standing and walking after minimal bending and reaching.  He reported being literally unable to stand up and take steps in his home.  He reported stiffness and increased limitation of motion in the morning; although pain did not radiate to the legs there was increased pain in the back.

VA X-rays of the lumbosacral spine in January 2006 showed joint space narrowing at the L5/S1 level and possible early vacuum disc; the study was otherwise unremarkable.

The Veteran had a VA Gulf War guidelines examination in March 2006; the examiner reviewed the claims file.  The Veteran stated his back pain really only manifested with twisting or bending, and would last for several hours.  He denied use of any kind of brace or ambulatory assistive device.  He endorsed taking medication for all his orthopedic problems, with resultant clinically insignificant upset stomach.  The back problem did not cause any significant impairment on occupation or activities of daily living.  On examination the back had normal appearance; there was questionable slight tenderness to palpation over the left sacroiliac region but not the right.  There was no sciatic notch tenderness.  Forward flexion was to 90 degrees and combined range of motion was 260 degrees with minimal pain, and repetitive motion caused no change.  Motor and sensory examination of the lower extremities was completely normal.  There had been no incapacitating episodes.  The examiner diagnosed lumbosacral strain with degenerative disc disease (DDD)/degenerative joint disease (DJD) by X-ray testing, with residuals.

The Veteran had a VA examination of the spine in November 2008 in which he complained of intermitted back pain; he reportedly avoided full flexion or bearing more than 40 pounds of weight.  He reported history of fatigue, decreased motion, stiffness, spasms and pain.  He reported the pain was constant, daily and moderate in intensity without radiation, with severe flare-ups every 1 to 2 months and lasting 3 to 7 days.  Flare-ups were associated with excessive motion and caused him to stay in bed until the spasms dissipated, with minimal ability to perform self-care.  He reported he had two incapacitating days due to IVDS during the previous 12 months, one day in February and the other day in May or June.  The Veteran reported being able to walk more than a quarter mile but less than a mile.  He reported being employed full-time and having lost 2 days of work during the past 12 months due to back pain.

On examination the thoracic sacrospinalis muscles showed no spasm, atrophy or weakness but showed guarding, pain with motion and tenderness severe enough to be responsible for abnormal gait or spinal contour.  The Veteran presented with normal posture but with waddling gait and poor propulsion.  Motor strength was 5/5 and the muscles had normal tone without atrophy.  Sensory examination was normal to vibration, pain and position but showed impairment to light touch.  Reflexes were 2+.  The spine was not ankylosed.  ROM testing disclosed forward flexion to 90 degrees with pain beginning at 70 degrees and combined ROM of 235 degrees.  Repetitive motion caused no additional limitation of function.  X-rays showed moderate DDD at L5/S1.  The examiner diagnosed chronic lumbar strain/sprain with DDD resulting in occupational impairment associated with absenteeism, decreased mobility, problems with lifting and carrying, problems with reaching, lack of stamina, weakness, fatigue and pain.  Impact on ADLs was prevention of sports; severe impairment of exercise; moderate impairment of chores; mild impairment of shopping, recreation and traveling; and no impairment of feeding, bathing, dressing, toileting or grooming.

In his June 2009 videoconference hearing before the Board, the Veteran reported his employer had failed to accommodate his disability by providing him a special orthotic chair.  Prescription medication provided minimal pain relief; a transcutaneous electrical nerve stimulation (TENS) device did provide relief when the Veteran was able to use it at home.  

On review, the Board finds that prior to November 26, 2008, the Veteran did not have limitation of motion of the thoracolumbar spine that is compensable under the General Rating Formula for the Spine.  However, the Veteran credibly reported painful movement, and tenderness was objectively shown on examination.  38 C.F.R. § 4.40 requires VA to consider "seriously disabled" any part of the musculoskeletal system that becomes painful on use; further, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Board accordingly finds the disability warranted a rating of 10 percent, but not more, prior to November 26, 2008.

Turning to symptoms beginning November 26, 2008, rating higher than 10 percent requires forward flexion of the thoracolumbar spine not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The examination in November 2008 did not show limitation of motion within those criteria, but the examiner noted guarding sufficient to cause abnormal gait, which is within the criteria for the 20 percent rating.

The Board has considered whether the criteria for rating higher than 20 percent are met.  However, rating of 40 percent or more under the General Rating Formula requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; in this case forward flexion is to 70 degrees prior to onset of pain, and the spine is not ankylosed to any degree.  The Veteran has not shown or alleged incapacitating episodes of at least four weeks during any 12 month period, so alternative rating in excess of 20 percent for incapacitating episodes is not warranted.

At no time during the period under review does the evidence show separately compensable neurological impairment associated with the service-connected low back disability.  

In sum, the Board had found the schedular criteria for an initial 10 percent rating were met for the initial rating period prior  to November 26, 2008, and the schedular criteria for a rating of 20 percent have been met from that date.  The Veteran's claim is granted to that extent. 

Schedular Evaluation of PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (DC 9411) and major depressive disorder (DC 9434) are both rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran had a VA psychiatric examination in June 2004 in which he reported not sleeping well, with tossing and turning and frequent waking although he could not remember any bad dreams.  He endorsed some depression during the daytime.  He endorsed symptoms of restlessness, anxiety, tension, hyperstartle, hypervigilance, agitation, isolation, irritation and frustration, loss of energy and loss of interest.  He stated he was more prone than before to arguing with his wife and shouting at his children.  He also endorsed daily intrusive memories about Iraq and guilt at not being there with his unit, as well as some loss of confidence in himself.  The Veteran was currently not in therapy or treatment.  

On examination the Veteran was pleasant, without hostility or belligerence.  Speech was spontaneous and logical, without pressure, flights of ideas or loose associations.  Thought content showed no hallucinations, paranoia, delusions or ideas of reference.  Thought processes were all normal.  The Veteran's affect was mildly depressed, with mild anxiety and mild psychomotor retardation.  He was not homicidal or suicidal.  Cognitive examination showed him to be alert and oriented times four.  Concentration and judgment were good, and insight was fair.  

The examiner diagnosed depression not otherwise specified (NOS) with symptoms of PTSD.  The disorder had changed the Veteran's lifestyle and caused him difficulties adjusting.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.         

A VA MHC note in January 2005 states the Veteran reported difficulty with intrusive thoughts; he also reported trouble falling asleep and frustration at not being able to find work.  He endorsed increased arguments with his wife but did not describe any difficulty with concentration.  Mental status examination (MSE) showed the Veteran to be alert, oriented in all spheres and cooperative.  Speech was normal in rate, tone and rhythm.  Mood was euthymic and affect appropriate to mood.  Thought process was linear and goal-oriented, without evidence of delusions or paranoia.  The Veteran denied suicidal or homicidal ideation and denied auditory or visual hallucinations.  Cognition was grossly intact.  Insight and judgment were fair and impulse control was good.  Current GAF score was 60, with highest GAF score during the past year of 62.

VA MHC notes in February 2005 show the Veteran's current problem was PTSD evidenced by irritability, easy frustration and flashbacks.  He reported depression had decreased with medication but was still present at times.  He endorsed occasional anxiety and startle related to overpasses and to unfamiliar places.  No problems in general functioning were noted other than some irritability secondary to thoughts about his active service.  MSE was unchanged, and the GAF score was also unchanged.

In April 2005 the Veteran presented to the MHC because of anger and rage secondary to the pending breakup of his marriage.  The clinician noted the Veteran had not been compliant with his medications.

In his July 2005 notice of disagreement (NOD) with the then-current 10 percent rating, the Veteran asserted he had a tremendous amount of trouble getting to sleep at night, or staying asleep more than a few hours.  He reported constant guilt about friends who were still serving in Iraq or Afghanistan.  He reported extreme anger and constant depression.  He stated his marriage was in jeopardy and reported social isolation, loss of energy and loss of motivation.  He had been given increased medication for depression but it had not helped; he had also been prescribed a sleep medication.

An August 2005 VA MHC note states the Veteran reported moderate feelings of sadness, anhedonia and depressed mood secondary to the breakup of his marriage.  The Veteran stated that his preoccupation with his marriage had overshadowed his PTSD symptoms, which were not a current concern.  He denied suicidal or homicidal ideation, auditory or visual hallucinations or delusional thinking.  MSE showed the Veteran to be alert and oriented times three, friendly and cooperative.  Speech was normal in rate and volume with no pressuring noted.  Mood was mildly-to-moderately depressed and affect was mildly-to-moderately constricted.  Judgment and insight were good.  The examiner diagnosed recurrent mild-to-moderate MDD and PTSD, and assigned a GAF score of 65 (highest GAF in the past year 70).

VA MHC note in October 2005 states the Veteran reported he had been compliant with his medications over the past 4-6 weeks and felt his depression had improved. However, he reported continued mild-to-moderate feelings of sadness, anhedonia and depressed mood.  MSE and diagnosis were essentially unchanged.  The examiner assigned a current GAF score of 60.

The Veteran had a VA psychiatric examination in October 2005; the examiner reviewed the claims file.  The Veteran reported depressed mood that had increased since his separation from his wife in children.  He also noticed a decrease in energy and increase in hopelessness.  He endorsed some suicidal or homicidal ideation but denied intent.  He denied psychotic episodes or panic attacks.  The Veteran reported intrusive thoughts about service, survivor guilt, social isolation, emotional numbing, terminal insomnia related to depression, irritability with anger outbursts, and hypervigilance.  During the interview the Veteran was observed to be alert and cooperative, well-groomed, but with dysthymic mood and constricted affect.  The examiner diagnosed depressive disorder NOS and PTSD (very mild with minimal symptoms), and assigned a current GAF score of 60.

A VA MHC note in February 2006 states the Veteran reported increased depressive symptoms since Christmas, related to his marital separation as well as to his decision to discontinue medication.  MSE was essentially unchanged.  The current diagnosis was recurrent moderate MDD and PTSD; the GAF score continued as 60.

A VA primary care clinic (PCC) note in July 2006 shows the Veteran reported 2-3 discrete episodes of panic/flashbacks that occurred while riding his motorcycle.  Each episode lasted only seconds, but there had been no previous episodes of panic or re-experiencing.  The Veteran admitted to non-compliance with medication due to the sexual side-effects.  He denied overt depression, mood lability, sleep disturbance, nightmares, suicidal ideation or homicidal ideation.

A VA MHC note in September 2006 shows the Veteran reported mild-to-moderate feelings of sadness, anhedonia and depressed mood.  He admitted heavy alcohol use, and the clinician explained to the Veteran that this could be contributing to his depression.  The Veteran endorsed continuing to experience flashbacks in response to certain triggers; these improved when taking medication.  MSE showed the Veteran to be alert and oriented times three, friendly and cooperative.  Speech was appropriate in rate and volume with no pressuring noted.  Mood appeared mildly-to-moderately depressed and affect was mildly-to-moderately constricted.   The Veteran denied auditory or visual hallucinations and denied suicidal or homicidal ideation; he also denied delusional thinking.  Judgment and insight were good.  Diagnoses were mild-to-moderate recurrent MDD and PTSD; GAF score continued at 60. 

A VA MHC note in October 2006 shows the Veteran reported continued nightmares and flashbacks related to PTSD, although medication helped a great deal with depressive symptoms.  MSE showed the Veteran to be alert and oriented times three, friendly and cooperative.  Speech was appropriate in rate and volume with no pressuring noted.  Mood was essentially euthymic although affect was mildly constricted.  The Veteran denied auditory or visual hallucinations and denied suicidal or homicidal ideation; he also denied delusional thinking.  Judgment and insight were good.  Diagnoses were mild recurrent MDD and PTSD; the GAF score was assessed as 65. 

A VA MHC note in January 2007 shows the Veteran reported mild feelings of sadness, anhedonia and depressed mood.  MSE showed slightly depressed mood but was otherwise unchanged.  Diagnoses and GAF were unchanged.

A VA MHC note in May 2007 shows the Veteran complained of increased symptoms since ceasing his medication.  He reported flashbacks and intrusive memories in response to visual and olfactory stimuli.  The examiner noted poor compliance with medication.  MSE showed increased depression and anxiety since stopping medication but was otherwise unchanged.  the GAF score was reduced to 60.

The Veteran had a VA polytrauma consult in June 2007 in which he reported some increase in anxiety in the wake of his divorce and resultant responsibility to care for his children.  He also endorsed depression, managed by medication.  He presented neatly groomed and dressed, with pleasant affect and euthymic mood.  Speech was linear, clear and goal-directed.  The Veteran denied any suicidality. 

The Veteran had a VA psychiatric examination in November 2007; the examiner reviewed the claims files.  The Veteran reported sporadic sleep, although he could not recall dreams or nightmares.  He reported intrusive thoughts, hypervigilance, nervousness, hyper-startle, discomfort in large crowds, short temper, and occasional sadness.  Interest and energy were fair.  The Veteran was engaged in a contentious separation and custody battle, which was adding to his stress and dysphoria.  The Veteran was employed and tended to his own activities of daily living (ADLs).  He had a few friends and limited recreational and leisure pursuits.  MSE showed the Veteran to be alert and cooperative, without loosened associations or flights of ideas.  Mood was calm and affect appropriate.  The Veteran endorsed intrusive thoughts but denied suicidal or homicidal ideation or intent.  There was no impairment of thought process or communications and no delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was oriented times three.  Memory, insight and judgment were adequate.  The examiner diagnosed PTSD and adjustment disorder with mixed emotional features secondary to marital discord, and assigned a GAF score of 55.  The examiner stated that the two diagnoses were mutually aggravating and their respective degrees of impairment could not be determined.

An April 2008 VA MHC note states the Veteran had been poorly compliant with medication secondary to side effects.  He reported limited improvement of his depressive symptoms with persistent insomnia, anhedonia, fatigue, weight gain, lack of motivation and drinking.  He also reported PTSD-related symptoms of flashbacks, anxiety, hyper-startle, and anger management.  During the interview the Veteran was oriented times three.  Speech was coherent and not pressured with no formal thought disorder noted.  Mood was neutral and affect was reactive and appropriate.  There were no active hallucinations, florid delusions, suicidal ideation or homicidal ideation.  Insight and judgment were fair.  A GAF score was not noted.  

A May 2008 VA MHC note shows the Veteran complained of feeling "very down" during Memorial Day ceremonies.  Medication had resulted in some improvement of his symptoms but caused him to feel tired during the day.  He endorsed increased alcohol intake and sleep difficulties.  MSE was as noted the previous month, and GAF was not noted.  The Veteran's medication was increased, and he was advised to reduce alcohol consumption to improve his sleep pattern and mood.

The Veteran presented to the VA MHC in August 2008 reporting he had stopped using his medication due to fatigue.  He reported continued problems with increased irritability, hypervigilance, early morning awakening, decreased energy and intermittent periods of nightmares.  MSE was as before, and a GAF score was not noted.   

In October 2008 the Veteran complained to the VA MHC that medication for the past two years had made no appreciable difference in his symptoms.  He endorsed ongoing depression, easy irritability, anger outbursts, fatigue, lack of energy and motivation, difficulty concentrating and focusing, and difficulty sleeping at night.  He denied psychosis, inpatient psychiatric treatment or suicidal attempts.  MSE showed the Veteran to be alert and oriented times three.  Mood was depressed and affect congruent.  Speech, thought content and process and cognition were unremarkable, and judgment and insight were fair.  The psychiatrist did not note a current GAF score.

In his June 2009 videoconference hearing before the Board, the Veteran reported he had been prescribed medication for PTSD but was not currently taking it.  He reported symptoms including anger and irritability, sleep disruption, and inadaptability to stress.
  
The Veteran presented to the VA MHC in November 2009 requesting medication for depression and anger.  MSE showed the Veteran to be alert and oriented times three.  Speech was normal.  Mood was depressed and irritable, and affect congruent.  Perception, thought content and thought process were unremarkable.  The Veteran denied thoughts of harm to himself or others, and judgment and insight were fair.  The psychiatrist diagnosed PTSD and alcohol abuse but did not assign a GAF score.

The Veteran presented to the VA MHC in January 2010 reporting continued feelings of stress and irritability.  He reported he had cut back significantly on his drinking.  MSE was as previously noted, and no GAF was assigned. 

The Veteran had a VA psychiatric examination on August 13, 2010, performed by a psychiatrist who reviewed the claims files and noted the Veteran's medical history in detail.  The Veteran reported current intrusive memories, nightmares, flashbacks, physiological reactivity (sweats, tunnel vision, increased heart rate and shortness of breath), derealization and depersonalization.  He reported experiencing these symptoms 2 or 3 times per week.  He also reported chronic loss of interest and motivation, isolation, estrangement and emotional numbing.  The Veteran reported anger management problems.  He stated he had no close friends and did not socialize.

On examination the Veteran presented as restless and tense.  Speech was spontaneous and clear.  Affect was appropriate and mood was anxious and dysphoric.  The Veteran was oriented times three and his attention was intact.  Thought process was unremarkable.  The Veteran endorsed suicidal ideation 1-2 times per week but denied intent or plan.  He denied delusions.  Judgment and insight were intact.  Sleep impairment was present in the form of no problem falling asleep but waking after 4-5 hours and inability to return to sleep; the Veteran would get up with headache and dry mouth and never feel rested.  There were no hallucinations or inappropriate behaviors.  The Veteran denied obsessive/ritualistic behaviors.  The Veteran endorsed panic attacks 2-3 times per week, often while driving.  Impulse control was good.  Memory was moderately impaired.  The Veteran was noted to be working fulltime; he had not lost work time due to PTSD or depression.

The examiner diagnosed PTSD and noted occupational impairment due to decreased concentration, increased absenteeism and poor social interaction.  The examiner assigned a GAF score of 44 based on recurring suicidal ideation and severe effects on social functioning.  The examiner stated the Veteran did not have total occupational and social impairment but did have reduced reliability and productivity due to PTSD symptoms.     

On review of the evidence above, the Board finds that prior to August 13, 2010, the disability picture associated with the service-connected PTSD most closely approximated the criteria for the currently assigned 30 percent rating; i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning normally.  The Board notes in that regard that the Veteran was fully employed during the period and had no reported missed work days due to his psychiatric disability.  Of the symptoms associated with the higher 50 percent rating, the only symptom shown prior to August 2010 was disturbances of motivation and mood; all other symptoms are either not documented in the record or outright disproved by the record, and multiple VA examinations during the period show the Veteran was actually functioning well in terms of thought process, judgment, insight, and similar functional requirements.  The Board accordingly concludes that the Veteran's disability picture more closely approximated the criteria for the current rating.  

On and after August 13, 2010, the Veteran's occupational and social impairment. Has not more nearly approximated the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  He continued to be employed full-time, and although he showed increased social impairment the examiner specifically stated the Veteran did not have total occupational and social impairment.  

In arriving at the determinations above the Board has considered the GAF scores assigned.  The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Prior to August 13, 2010, the Veteran's GAF scores were consistently 60 and above prior to May 2007, decreasing slightly to 55 after that date.  GAF scores between 61 and 70 indicate some mild symptoms or some difficulty in functioning, while scores from 51 to 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.  These scores support the disability picture associated with the currently-assigned 30 percent rating.

On August 13, 2010, the Veteran's GAF score declined to 44, specifically based on recurring suicidal ideation and severe impairment of social functioning.  Scores from 41 to 50 indicate serious symptoms (specifically including suicidal ideation) or any serious impairment in functioning, which is consistent with the disability picture associated with the currently-assigned 70 percent rating.  

In sum, the Board has found the schedular criteria for an initial rating in excess of 30 percent prior to August 13, 2010, and the schedular criteria for a rating in excess of 70 percent from that date are not met.  Accordingly, the claim must be denied. 
  
Extra-schedular Consideration and TDIU

The Board has also considered whether the service-connected disabilities evaluated above (headaches, low back disability and PTSD with depression) should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities are contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the record shows that the Veteran is maintaining employment.  The Board accordingly finds a claim for TDIU is not raised in this case. 
   

							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for GERD is granted.

Service connection for fatigue, to include chronic fatigue syndrome, is denied.

Service connection for sleep disturbance is denied.

Initial rating in excess of 30 percent for mixed tension musculoskeletal headaches is denied.

The Board having determined that the Veteran's service-connected low back strain warrants a 10 percent initial rating, but not higher, during the period prior to November 26, 2008, and also warrants an evaluation of 20 percent but not higher from that date, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Initial rating in excess of 30 percent for PTSD with depression prior to August 13, 2010, and in excess of 70 percent from that date is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


